By the COURT.
We have examined the transcript herein, and are of opinion that this case must be governed by the rulings of this court in Davis v. Scott, 56 Cal. 165, Hosmer v. Duggan, 56 Cal. 258, and McBrown v. Morris, 59 Cal. 64. This must result in an affirmance of the judgment. Conceding that the showing is sufficient to authorize the court to grant the motion here made, and vacate the judgment of affirmance heretofore rendered, it would be useless to do so where, upon the hearing, the like judgment must follow. The motion is therefore denied: Estate of Montgomery, 59 Cal. 584. Ordered accordingly.